                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

ROBERT DALE HARRIS,

             Plaintiff,

v.                                  Case No:    2:18-cv-17-FtM-29MRM

KEVIN   RAMBOSK,     in    his
official capacity as Sheriff
of Collier County, Florida,
KASEY        P.         WINGO,
individually,    MICHAEL    D.
CHAPMAN, individually, BRIAN
R.   WIEDEL,    individually,
SCOTT PEPIN, individually,
and       ROSS       ANTHONY,
individually,

             Defendants.



                             OPINION AND ORDER

     This matter comes before the Court on review of defendant

Scott Pepin’s Motion to Dismiss Amended Complaint (Doc. #62) filed

on June 8, 2018.       Plaintiff filed a Response in Opposition (Doc.

#67) on June 21, 2018.       For the reasons set forth below, the motion

is denied.

                                         I.

     This    case   arises    out   of   an   alleged    conspiracy   by   law

enforcement officials of the Collier County Sheriff’s Office (the

CCSO)   to    harass   plaintiff     Robert    Dale     Harris   (Plaintiff).
According to the Amended Complaint1 (Doc. #51): On March 9, 2014,

between the hours of 3:30 A.M. and 4:30 A.M., Plaintiff was a

customer at a McDonald’s located at 8875 Davis Boulevard in Naples,

Florida, and was seated at an outside table.           (Id. ¶¶ 17-18.)

Around that time, Deputy Michael D. Chapman (Defendant Chapman)

arrived at the McDonald’s to assist a McDonald’s customer who had

locked his keys inside of his vehicle. (Id. ¶ 19.) After assisting

that customer with his vehicle, Defendant Chapman           –   who had

encountered Plaintiff in the past – recognized Plaintiff and

threatened to trespass him from the McDonald’s “and any other

business establishment in Naples, whenever he would see him.” (Id.

¶¶ 20-21.)

     Immediately   after   the   encounter   with   Defendant   Chapman,

Plaintiff called the CCSO to report Defendant Chapman’s threat.

(Id. ¶ 22.)     Sergeant Amengual was dispatched to the McDonald’s

and took Plaintiff’s complaint about Defendant Chapman.         (Id.)

     Approximately a month later, on April 4, 2014, Plaintiff was

repairing his friend Randy Leon Sulwilcowski’s (Mr. Sulwilcowski)

motorcycle that was warehoused at a storage facility in Naples,

Florida.     (Id. ¶¶ 26-27.)     Plaintiff left the storage facility

“throughout the day and evening to purchase motorcycle parts from


1 Because this lawsuit involves multiple defendants who have each
separately responded to the Amended Complaint, the Court only
recounts the factual allegations relevant to the instant Motion to
Dismiss.


                                    2
Walmart” and to purchase refreshments from the Shell gas station

located across the street from the storage facility.              (Id. ¶¶ 29-

30.)     Later that evening, Defendant Chapman parked his patrol

vehicle across the street from the storage facility and surveilled

the    storage   facility’s    front    gate    which   Plaintiff    had    been

“entering and exiting [from] throughout the day . . . .”               (Id. ¶

35.)     At approximately 9:30 P.M., Defendant Chapman observed

Plaintiff exiting the storage facility and then drove up to the

front gate, called Plaintiff by his first name, and asked Plaintiff

if he was working at the storage facility.               (Id. ¶¶ 38, 39, 40,

45.)   Deputy Kasey P. Wingo (Defendant Wingo) arrived at the scene

as Defendant Chapman was approaching Plaintiff.               (Id. ¶ 40.)

       Plaintiff informed Defendant Chapman that he was repairing

Mr. Sulwilcowski’s motorcycle inside the storage facility.                  (Id.

¶ 45.)    Defendant Chapman asked Plaintiff “if anyone could verify

that he was working” on the motorcycle.             (Id. ¶ 46.)      Plaintiff

then called Mr. Sulwilcowski – who was inside the storage facility

– and asked him to come outside to speak with Defendants Chapman

and Wingo.       (Id. ¶ 49.)     While Plaintiff was waiting for Mr.

Sulwilcowski     to   come   outside,       Plaintiff   was   “straddling    the

horizontal crossbar of his [bicycle] with both feet touching the

ground on each side,” without making any attempt to pedal away.

(Id. ¶ 51.)      As Mr. Sulwilcowski was approaching the front gate,

Defendants Chapman and Wingo “seize[d] [Plaintiff] from his bike



                                        3
and beg[a]n beating him” for no apparent reason.        (Id. ¶ 52.)

Deputy Scott Pepin (Defendant Pepin) arrived at the scene as the

altercation between Plaintiff and Defendants Chapman and Wingo was

ensuing.     (Id. ¶ 56.)   Shortly thereafter, Plaintiff was subdued

and handcuffed.    (Id. ¶ 57.)   While “Plaintiff was handcuffed on

the ground” and “going in and out of consciousness,” Defendant

Pepin struck Plaintiff’s shoulder with a baton several times. (Id.

¶ 56.)    Plaintiff then heard a deputy “mocking him for making his

March 9 complaint about” Defendant Chapman to Sergeant Amengual.

(Id. ¶ 57.)

     As a result of the April 4, 2014 encounter, Plaintiff was

charged with three (3) counts of battery on a police officer; one

(1) count of assault on a police officer; one (1) count of

resisting a police officer without violence; and one (1) count of

loitering and prowling.     (Id. ¶¶ 59-61.)   On April 17, 2014, the

State Attorney’s Office filed a “Not Filing Charge” on all six

counts.    (Id. ¶ 62.)

     Approximately two months later, Plaintiff again encountered

Defendant Pepin.    On June 10, 2014, Plaintiff purchased food from

the Dunkin’ Donuts located at 8885 Davis Boulevard in Naples,

Florida, and “went over to the McDonald's next door to buy coffee

and sit outside.”     (Id. ¶¶ 72-73.)   Soon thereafter, Defendants

Pepin and Wingo arrived at the Dunkin’ Donuts and confronted

Plaintiff.     (Id. ¶¶ 73-74.)   Defendant Pepin then “proceeded to



                                   4
have an employee of the Dunkin's [sic] Donuts agree to issue a

trespass warning to [Plaintiff] even though [Plaintiff] had just

purchased two donuts and had left without being asked.”                  (Id. ¶

369.)    This law suit followed.

                                        II.

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”            Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).    To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”       Id. at 555.         See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).              This requires

“more    than   an   unadorned,    the-defendant-unlawfully-harmed-me

accusation.”     Ashcroft   v.    Iqbal,      556    U.S.   662,   678   (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).



                                    5
“Threadbare      recitals   of    the   elements        of    a    cause   of    action,

supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.      “Factual allegations that are merely consistent

with   a    defendant’s     liability      fall       short       of   being    facially

plausible.”      Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).            Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                         Iqbal, 556

U.S. at 679.

                                               III.

       The Amended Complaint asserts claims against Defendant Pepin

in his individual capacity for false arrest and excessive force

under 42 U.S.C. § 1983 (Count VIII), malicious prosecution under

Section 1983 (Count IX), malicious prosecution under Florida law

(Count X), assault and battery (Count XI), and violation of

Plaintiff’s First Amendment rights under Section 1983 (Count XVI).

Defendant Pepin now moves to dismiss all Counts asserted against

him because (1) Counts VIII, IX, X, and XI are time-barred; and

(2) he is entitled to qualified immunity against Count XVI.

       As   a   preliminary      matter,       the    Court   notes      that    because

Defendant Pepin was not named as a defendant in the original

complaint, but was instead added as a defendant in the Amended




                                           6
Complaint, the Court conducts its statute of limitations analysis

based upon the date the Amended Complaint was filed: May 2, 2018.

A.    The False Arrest and Excessive Force Claim (Count VIII)

      Count VIII is a claim for false arrest and excessive force

under Section 1983.      Although Plaintiff asserts them together in

Count VIII, federal claims for false arrest and excessive force

are separate causes of action. The Court thus addresses each claim

individually below.

      1.     The False Arrest Claim

      Count VIII asserts a claim against Defendant Pepin for false

arrest under Section 1983. Defendant Pepin argues the false arrest

claim should be dismissed as time-barred.         The Court disagrees.

      A false arrest is a violation of the Fourth Amendment and is

a viable claim under section 1983.          Ortega v. Christian, 85 F.3d

1521, 1525–26 (11th Cir. 1996).           A false arrest cause of action

arises when an arrest occurs without a warrant and without probable

cause. Brown v. City of Huntsville, 608 F.3d 724, 734 (11th Cir.

2010).

      The statute of limitations for a federal false arrest claim

is   governed   by   Florida   law,   which   provides   for   a   four-year

limitations period.      Boyd v. Warden, Holman Corr. Facility, 856

F.3d 853, 872 (11th Cir. 2017); Fla. Stat. § 95.11(3)(o).               This

limitations period begins to run when the false imprisonment comes

to an end.    White v. Hiers, 652 F. App’x. 784, 786 (11th Cir. 2016)



                                      7
(citing Wallace v. Kato, 549 U.S. 384, 388 (2001)). “[A] false

imprisonment ends once the victim becomes held pursuant to [legal]

process . . . [such as when] he is bound over by a magistrate or

arraigned   on   charges.”   Wallace,   549   U.S.   at   389   (emphasis

omitted).

     Here, Plaintiff appeared before a magistrate in state court

for first appearance - and the limitations period on his false

arrest claim began to run – on April 6, 2014.2       Wallace, 549 U.S.

at 389.     Thus, Plaintiff’s false arrest claim appears to be

untimely because Plaintiff filed his claim against Defendant Pepin

on May 2, 2018 – more than four years after the limitations period

began to run.    However, for the reasons discussed infra, the Court

denies Defendant Pepin’s motion as to Plaintiff’s false arrest

claim.

     2.     The Excessive Force Claim

     Count VIII also asserts a claim against Defendant Pepin for

excessive force under Section 1983.      Defendant Pepin argues the

excessive force claim should be dismissed as time-barred.             The

Court disagrees.


2 The Court takes judicial notice of Plaintiff’s first appearance
date in the public docket of his criminal case #11-2014-CF-000711-
AXXX-XX in the Collier County Clerk of the Circuit Court records.
See Horne v. Potter, 392 F. App'x 800, 802 (11th Cir. 2010) (noting
that “[a] district court may take judicial notice of [public
records] without converting a motion to dismiss into a motion for
summary judgment” (citation omitted)); see also Halmos v.
Bomardier Aerospace Corp., 404 F. App'x 376, 377 (11th Cir. 2010).


                                  8
     “The Fourth Amendment's freedom from unreasonable searches

and seizures encompasses the plain right to be free from the use

of excessive force in the course of an arrest.”                           Lee v. Ferraro,

284 F.3d 1188, 1197 (11th Cir. 2002) (citation omitted).                                     Like

false arrest claims, federal excessive force claims are subject to

Florida’s four-year statute of limitations.                            Boyd, 856 F.3d at

872; Fla. Stat. § 95.11(3)(o).                   The limitations period begins to

run on an excessive force claim when “the facts which would support

[the] cause of action are apparent or should be apparent to a

person with a reasonably prudent regard for his rights.”                               Mullinax

v. McElhenney, 817 F.2d 711, 716 (11th Cir. 1987) (citation and

internal      quotation           omitted).          Here,      the     facts     supporting

Plaintiff’s excessive force cause of action became apparent on

April    4,   2014       –   the    date       Defendant       Pepin    allegedly       struck

Plaintiff’s shoulder with a baton. See Baker v. City of Hollywood,

391 F. App'x 819, 821 (11th Cir. 2010) (noting that the facts

giving    rise      to   the      plaintiff’s        excessive        force    claim    became

apparent the day “he allegedly was beaten”).

     The      Court      finds     that    Plaintiff’s          excessive       force    claim

appears    to    be      untimely     because          Plaintiff       filed    the    Amended

Complaint     on    May      2,    2018    –    more    than    four     years    after       the

limitations period began to run.                    For the reasons discussed infra,

however,      the     Court       denies       Defendant       Pepin’s        motion    as    to

Plaintiff’s excessive force claim.



                                                9
     3.    Whether Equitable Estoppel Applies

     Plaintiff argues that even if Count VIII was filed outside of

the statute of limitations period, it should not be dismissed as

time-barred under the doctrine of equitable estoppel.

     The “doctrine of equitable estoppel acts as a bar to a statute

of limitations defense.”    Meyer v. Meyer, 25 So. 3d 39, 42 (Fla.

2d DCA 2009).   It is premised upon “principles of fair play and

essential justice and arises when one party lulls another party

into a disadvantageous legal position . . . .”                Major League

Baseball v. Morsani, 790 So. 2d 1071, 1076 (Fla. 2001).                   The

doctrine   “presupposes   that    the    plaintiff   knows   of   the   facts

underlying the cause of action but delayed filing suit because of

the defendant's conduct.”        Ryan v. Lobo De Gonzalez, 841 So. 2d

510, 518 (Fla. 4th DCA 2003).           For a plaintiff to successfully

assert an equitable estoppel defense, the defendant’s wrongdoing

– “such as fraud [or] concealment” – must cause the plaintiff’s

delay in filing his lawsuit.      Fla. Dep't of Health & Rehab. Servs.

v. S.A.P, 835 So. 2d 1091, 1097 (Fla. 2002).

     Here, Plaintiff asserts that, “[o]n July 10, Defendant Pepin

offered contradictory, and in some cases, ambiguous testimony,

about his participation in the conspiracy against [] Plaintiff.”

(Doc. #67, p. 13.) Plaintiff contends that these actions prevented

him from timely filing his claims against Defendant Pepin.              While

it is unclear to the Court exactly how Defendant Pepin’s conduct



                                    10
prevented    Plaintiff   from    timely    filing   his   claims   against

Defendant Pepin, the Court cannot resolve these factual matters

which are beyond the four corners of the Amended Complaint when

reviewing the instant motion to dismiss.            See Pouyeh v. Bascom

Palmer Eye Inst., 613 F. App'x 802, 808 (11th Cir. 2015) (noting

that a court “generally may not consider materials outside of the

four corners of a complaint without first converting the motion to

dismiss into a motion for summary judgment” (citation omitted)).

     Because Plaintiff has raised a factual question as to whether

Defendant Pepin should be equitably estopped from asserting a

statute of limitations defense, the Court cannot determine whether

Count VIII is time-barred at this stage of the litigation.             See

Keira v. U.S. Postal Inspection Serv., 157 F. App'x 135, 136 (11th

Cir. 2005) (noting that “a complaint may be dismissed on the basis

of a statute-of-limitations defense only if it appears beyond a

doubt that Plaintiffs can prove no set of facts that toll the

statute”    (quotation   and    citation   omitted)).      Thus,   because

dismissal on the basis of the statute of limitations is not

“apparent from the face of the complaint,”              the Court denies

Defendant Pepin’s motion as to Count VIII.           La Grasta v. First

Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004) (quotation

and citation omitted).




                                    11
B.     The Federal Malicious Prosecution Claim (Count IX)

       Count IX is a malicious prosecution claim under Section 1983.

It    asserts    that    Defendant   Pepin   violated    Plaintiff’s    “Fourth

Amendment right to be free from malicious prosecution” when he

“seized [Plaintiff] without probable cause.”              (Doc. #51, ¶ 315.)

Defendant Pepin argues Count IX should be dismissed as time-barred.

The Court disagrees.

       A malicious prosecution claim under Section 1983 “arises

where the plaintiff, as part of the commencement of a criminal

proceeding,      has     been   unlawfully   and   forcibly    restrained    in

violation of the Fourth Amendment . . . .”               Jones v. Union City,

450 F. App'x 807, 809 (11th Cir. 2011).                 Malicious prosecution

claims under Section 1983 are governed by Florida’s statute of

limitations.      Uboh v. Reno, 141 F.3d 1000, 1002 (11th Cir. 1998)

(noting that “[f]ederal courts apply their forum state's statute

of limitations for [malicious prosecution claims] brought pursuant

to 42 U.S.C. § 1983”).          Under Florida law, malicious prosecution

actions are subject to a four-year statute of limitations period.

Fla. Stat. § 95.11(3)(o).

       While Florida law governs the statute of limitations period

for    Section    1983    malicious    prosecution      claims,    federal   law

dictates when the limitation period begins to run.                Uboh, 141 F.3d

at 1002.    Under federal law, the limitations period begins to run

on a malicious prosecution claim when the cause of action accrues.



                                       12
Id.    A federal malicious prosecution cause of action accrues when

“the   criminal     proceeding   that       gives    rise   to   the     action   has

terminated in favor of the accused.”                Id. at 1004.       In Uboh, the

Eleventh    Circuit     noted    that       “courts    have      found    favorable

termination to exist by virtue of . . . an entry of a nolle prosequi

. . . .”   Id. at 1005.

       Here, Defendant Pepin argues Count IX is time-barred because

Plaintiff’s cause of action accrued in April of 2014, thus making

Plaintiff’s claim filed on May 1, 2018 untimely.                  The Court finds

that   Count   IX    appears    to    be    untimely    because     the    criminal

proceedings against Plaintiff terminated in his favor - and the

malicious prosecution cause of action accrued - when the State

filed its “Not Filing Charge” on April 17, 2014.                   See Uboh, 141

F.3d at 1005.     However, for the reasons discussed supra, the Court

cannot determine at this stage of the litigation whether Defendant

Pepin is equitably estopped from asserting a statute of limitations

defense against Count IX.            The Court therefore denies Defendant

Pepin’s motion as to Count IX.

C.     The Florida Malicious Prosecution Claim (Count X)

       Count X is a malicious prosecution claim under Florida law.

It asserts that, because of Defendant Pepin’s police report on

April 4, 2014, Plaintiff was arrested without probable cause and

subsequently jailed for fourteen days.                 Defendant Pepin argues

Count X should be dismissed as time-barred.                 The Court disagrees.



                                           13
       In Florida, malicious prosecution claims are subject to a

four-year      statute   of    limitations,      and    the   limitations        period

begins to run when the cause of action accrues.                       Fla. Stat. §

95.11(3)(o); Olson v. Johnson, 961 So. 2d 356, 359 (Fla. 2d DCA

2007).     A malicious prosecution cause of action accrues “upon

termination of the prosecution favorably to the plaintiff.” Olson,

961 So. 2d at 359.        A favorable termination occurs “when there is

a good faith nolle prosequi or declination to prosecute.”                        Gatto

v. Publix Supermarket, Inc., 387 So. 2d 377, 381 (Fla. 3d DCA

1980).

       Here,    Plaintiff’s     malicious       prosecution       cause    of   action

accrued on April 17, 2014, when the State declined to prosecute

Plaintiff      by   filing    its   “Not   Filing      Charge.”      Id.        Because

Plaintiff filed his Amended Complaint on May 1, 2018 – more than

four years after his cause of action accrued – Count X appears to

be time-barred.          Fla. Stat. § 95.11(3)(o).             However, for the

reasons discussed supra, the Court cannot determine at this stage

of the litigation whether Defendant Pepin is equitably estopped

from asserting a statute of limitations defense against Count X.

The Court therefore denies Defendant Pepin’s motion as to Count X.

D.     The Assault and Battery Claim (Count XI)

       Count XI asserts a claim for assault and battery under Florida

law.   In Florida, assault and battery claims are subject to a four-

year statute of limitations, and the limitation period begins to



                                           14
run when the cause of action accrues.              Fla. Stat. § 95.11(3)(o);

Scullock v. Gee, 161 So. 3d 421, 422 (Fla. 2d DCA 2014).                       An

assault and battery claim accrues on the date the alleged assault

and battery occurred.          Scullock, 161 So. 3d at 422; Shivers v.

Int'l Bhd. of Elec. Workers Local Union 349, 262 F. App'x 121, 130

(11th Cir. 2008).         Accordingly, Plaintiff’s claim accrued on April

4, 2014 - the date the alleged assault and battery occurred.

Scullock, 161 So. 3d at 422; Shivers, 262 F. App'x at 130.                  Count

XI therefore appears to be time-barred because Plaintiff filed the

Amended Complaint more than four years after his assault and

battery cause of action accrued.                  Fla. Stat.      § 95.11(3)(o).

However,      for   the    reasons    discussed    supra,   the    Court   cannot

determine at this stage of the litigation whether Defendant Pepin

is equitably estopped from asserting a statute of limitations

defense against Count XI.        Accordingly, the Court denies Defendant

Pepin’s motion as to Count XI.

E.   The First Amendment Claim (Count XVI)

     Count XVI is a First Amendment retaliation claim under Section

1983.      It alleges that Defendant Pepin had a Dunkin’ Donuts

employee “agree to issue a trespass warning to [Plaintiff] even

though he had just purchased two donuts and had left without being

asked”   in    retaliation      for   Plaintiff’s     complaint     to   Sergeant

Amengual “about his treatment at the hands of the” CCSO.                    (Doc.

#51, ¶¶ 363, 369).          Defendant Pepin argues Count XVI should be



                                         15
dismissed because he is entitled to qualified immunity.             The Court

disagrees.

     Qualified      immunity       provides    “complete     protection    for

individual public officials performing discretionary functions

insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person

would have known.”      Sherrod v. Johnson, 667 F.3d 1359, 1363 (11th

Cir. 2012) (quotation omitted).               To be entitled to qualified

immunity, “a government official first must prove that he was

acting within his discretionary authority” when the allegedly

unlawful acts occurred.         Cottone v. Jenne, 326 F.3d 1352, 1357

(11th Cir. 2003).

     Here,    the    Amended     Complaint      clearly    establishes     that

Defendant Pepin was acting within his discretionary authority as

a CCSO sheriff’s deputy.        Thus, the Court next considers whether

qualified immunity is appropriate in this case.                     Bailey v.

Wheeler, 843 F.3d 473, 480 (11th Cir. 2016).

      The Court conducts a two-step analysis to determine whether

qualified    immunity   is     appropriate.       Id.      First,   the   Court

determines whether the facts, viewed in the light most favorable

to Plaintiff, demonstrate that Defendant Pepin’s conduct violated

a constitutional right.        Id.   Second, the Court determines whether

the constitutional right was clearly established at the time of

the alleged violation.       Id.



                                       16
      1.     Whether    Plaintiff’s      Allegations     Establish     a   First

             Amendment Violation

       The    Court    begins    its   analysis   with   whether     Plaintiff’s

allegations,     accepted       as   true,   establish   a   First    Amendment

violation.      To state a First Amendment retaliation claim, “a

plaintiff must demonstrate that (1) he engaged in protected speech;

(2)   the    defendant's    conduct     adversely   affected   the    protected

speech; and (3) a causal connection exists between the speech and

the defendant's retaliatory actions.”             Bailey, 843 F.3d at 480.

      The Court first addresses whether Plaintiff has demonstrated

that he engaged in protected speech by filing his complaint with

Sergeant Amengual on March 9, 2014.            The First Amendment protects

the right “to petition the Government for a redress of grievances

. . . .”      U.S. Const. amend. I.          This “Petition Clause protects

people’s rights to make their wishes and interests known to

government representatives in the legislature, judiciary, and

executive branches.” Biddulph v. Mortham, 89 F.3d 1491, 1496 (11th

Cir. 1996) (citations omitted).              This right “[c]ertainly . . .

extends to all departments of the Government.”               California Motor

Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 510 (1972).

      Here, the Court finds that Plaintiff’s complaint to Sergeant

Amengual is protected speech under the First Amendment’s Petition

Clause because he was petitioning the CCSO – a governmental entity

– to redress his grievance against Defendant Chapman.                See Entler



                                        17
v. Gregoire, 872 F.3d 1031, 1043 (9th Cir. 2017) (holding that

“the filing of a criminal complaint . . . as well as the threat to

do so, are protected by the First Amendment” (citation omitted));

Meyer v. Bd. of Cty. Comm'rs of Harper Cty., Okla., 482 F.3d 1232,

1243 (10th Cir. 2007) (holding that “filing a criminal complaint

with law enforcement officials constitutes an exercise of the First

Amendment right to petition the government for the redress of

grievances” (quotation and citation omitted)); United States v.

Hylton, 710 F.2d 1106, 1111 (5th Cir. 1983) (holding that “filing

a factually accurate, nonfraudulent criminal complaint . . . with

the appropriate local law enforcement officials . . . represent[s]

a legitimate and protected exercise of [the] right to petition for

the redress of grievances”).    The Court next considers whether

Plaintiff has plausibly stated that Defendant Pepin’s alleged

conduct adversely affected Plaintiff’s protected speech.

     A defendant’s conduct “adversely affects protected speech if

his alleged retaliatory conduct would likely deter a person of

ordinary firmness from the exercise of First Amendment rights.”

Bailey, 843 F.3d at 481 (quotation and citation omitted).   Whether

a defendant’s conduct would likely deter a person of ordinary

firmness from exercising their First Amendment rights is examined

under an objective standard.   Bennett v. Hendrix, 423 F.3d 1247,

1251 (11th Cir. 2005).




                                18
      The Court finds Plaintiff has satisfied this test.                           Accepting

the allegations in the Amended Complaint as true, the Court finds

that Defendant Pepin’s alleged retaliatory conduct would likely

deter a person of ordinary firmness from exercising their right to

file a complaint against law enforcement in the future.                              See id.

(“[T]he effect on freedom of speech may be small, but since there

is no justification for harassing people for exercising their

constitutional        rights    it   need    not       be   great   in       order    to   be

actionable.” (quoting Bart v. Telford, 677 F.2d 622, 625 (7th Cir.

1982))).        Thus, the Court next analyzes whether Plaintiff has

demonstrated a causal connection between his protected speech and

the alleged constitutional violation.

      To   establish      a    causal   connection          between      a    plaintiff’s

protected speech and a constitutional violation, the plaintiff

“must    show    that    the   defendant         was   subjectively          motivated      to

discipline      the     plaintiff    for    exercising        his   First          Amendment

rights.”     Moton v. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011)

(quotation and citation omitted).                At the motion to dismiss stage,

the     subjective      motivation      requirement         is   satisfied           if    the

plaintiff identifies a sequence of events from which a retaliatory

motive can be inferred.         Smith v. Fla. Dep't of Corr., 375 F. App'x

905, 911 (11th Cir. 2010).

      Here, Defendant Pepin contends that Plaintiff has failed to

satisfy    the     causal      connection        element     because         the     Amended



                                            19
Complaint contains no allegations demonstrating that Defendant

Pepin “was even aware that [the] complaint [to Sergeant Amengual]

had been made.”     (Doc. #62, p. 17.)    The Court disagrees.

     The Amended Complaint alleges that (1) on March 9, 2014,

Defendant Chapman unlawfully “threatened to trespass [Plaintiff]

from . . . any [] business establishment in Naples, whenever he

would see him”; (2) later that day, Plaintiff filed a complaint

with Sergeant Amengual about Defendant Chapman’s unlawful trespass

threat; (3) on April 4, 2014,           approximately one month after

Plaintiff filed the complaint, Defendant Chapman – accompanied by

Defendant Pepin - arrested Plaintiff without probable cause, where

Defendant   Pepin   struck   Plaintiff   with   a   baton   while   he   was

“handcuffed on the ground [and] going in and out of consciousness”;

(4) after Defendant Pepin struck Plaintiff with the baton, another

deputy “mock[ed] him for making his March 9 complaint” to Sergeant

Amengual;3 and (5) on June 10, 2014, while Plaintiff was outside

of Dunkin’ Donuts, Defendant Pepin “proceeded to have an employee

of the Dunkin's [sic] Donuts agree to issue a trespass warning to

[Plaintiff] even though [Plaintiff] had just purchased two donuts

and had left without being asked.”       (Doc. #51, ¶¶ 20, 22, 56, 57,

369.) Accepting Plaintiff’s factual allegations as true, the Court


3 The Court notes that, viewing the facts in the light most
favorable to Plaintiff, this sequence of events plausibly
indicates that Defendant Pepin was aware of Plaintiff’s complaint
to Sergeant Amengual.


                                   20
finds that a retaliatory motive for Defendant Pepin’s conduct can

be inferred from this sequence of events, particularly because

another    deputy    mocked    Plaintiff     for    making   his   complaint    to

Sergeant Amengual after Defendant Pepin allegedly struck Plaintiff

with a baton as he was handcuffed on the ground.               Thus, Plaintiff

has   plausibly     established     a    causal      connection    between     his

protected speech and          Defendant Pepin’s         alleged constitutional

violation.

      For the foregoing reasons, the Court finds that Plaintiff has

sufficiently alleged a First Amendment violation.              Accordingly, in

determining    whether      Defendant   Pepin      is   entitled   to   qualified

immunity,    the    Court   next   considers       whether   Plaintiff’s     First

Amendment right was clearly established at the time of the alleged

violation.

      2.    Whether Plaintiff’s First Amendment Right Was Clearly

            Established

      Defendant Pepin argues that even if he violated Plaintiff’s

First Amendment right on June 10, 2014, Plaintiff’s First Amendment

right in that context was not clearly established.                 Specifically,

Defendant Pepin contends that the state of the law did not give

him fair warning that “being present at the Dunkin' Donuts and

briefly speaking to the cashier while another officer issued

Plaintiff a trespass warning would be clearly unlawful.”                     (Doc.

#62, p. 19.)       However, because the Court must accept Plaintiff’s



                                        21
factual assertions as true at the motion to dismiss stage, the

Court conducts the proceeding analysis based upon Plaintiff’s

factual allegations in the Amended Complaint:             Plaintiff contends

that Defendant Pepin had a Dunkin’ Donuts employee “agree to issue

a trespass warning to [Plaintiff] even though [Plaintiff] had just

purchased   two   donuts   and   had    left    without   being    asked,”   in

retaliation for his complaint to Sergeant Amengual.               (Doc. #51, ¶

369.)

     A    constitutional    right      is    clearly   established     if    “a

reasonable official would understand that his conduct violates

that right.”      Bailey, 843 F.3d at 483 (citation omitted).               This

inquiry centers on “[w]hether the official had ‘fair warning’ and

notice that his conduct violated the constitutional right in

question . . . .”    Id.   For this analysis, the Court only looks to

cases decided by “the United States Supreme Court, the Eleventh

Circuit, or the Florida Supreme Court.”             Terrell v. Smith, 668

F.3d 1244, 1255 (11th Cir. 2012).

        Whether the state of the law provided a defendant with fair

warning that his conduct violated a constitutional right can be

demonstrated in one of three ways.             Loftus v. Clark-Moore, 690

F.3d 1200, 1204 (11th Cir. 2012).           First, a plaintiff may identify

“case law with indistinguishable facts clearly establishing the

constitutional right” at issue.         Lewis v. City of W. Palm Beach,

Fla., 561 F.3d 1288, 1291–92 (11th Cir. 2009) (citations omitted).



                                       22
Second, a plaintiff may rely on “a broad statement of principle

within   the   Constitution,     statute,   or   case   law     that   clearly

establishes [the] constitutional right . . . .”                 Id. at 1292.

Third, a plaintiff may demonstrate that the defendant’s “conduct

[was]    so   egregious   that   a   constitutional     right    was   clearly

violated, even in the total absence of case law.”             Id.

     Here, because the Court is aware of no United States Supreme

Court, Eleventh Circuit, or Florida Supreme Court case law with

indistinguishable facts from this case, the Court proceeds under

the second method discussed above.            This analysis requires the

Court to consider whether “some broad statements of principle in

case law . . . can clearly establish law applicable in” this case.

Vinyard v. Wilson, 311 F.3d 1340, 1351 (11th Cir. 2002).                   The

principle must be established with “obvious clarity” so that “every

objectively      reasonable      government      official       facing     the

circumstances would know that the official's conduct did violate

federal law when the official acted.”         Id.

     The Court finds that broad principles established by the

Eleventh Circuit provided Defendant Pepin with fair warning that

having the Dunkin’ Donuts employee “agree to issue a trespass

warning to” Plaintiff in retaliation for his complaint to Sergeant

Amengual was unlawful (Doc. #51, ¶ 369).          See Bailey, 843 F.3d at

483-85; Bennett, 423 F.3d at 1255-56.            For instance, in Bailey,

the Eleventh Circuit held “it is certainly obvious” that a law



                                      23
enforcement officer “clearly violated” the First Amendment when he

issued    a   be-on-the-lookout    advisory    for   the    plaintiff    in

retaliation for the plaintiff’s complaints “about alleged civil-

rights abuses . . . .”       Bailey, 843 F.3d at 485.       Similarly, in

Bennett, the Eleventh Circuit held that sheriff’s deputies had

fair warning that “retaliating against the plaintiffs for their

support of” a referendum opposed by the sheriff “would violate the

plaintiffs' constitutional rights and . . . would lead to liability

under § 1983.”      Bennett, 423 F.3d at 1256.       The court reasoned

that “it is ‘settled law’ that the government may not retaliate

against citizens for the exercise of First Amendment rights . . .

.”   Id. (citation omitted).    The Court finds that the reasoning of

these cases provided Defendant Pepin with fair warning that his

alleged conduct was unlawful.

      In light of the foregoing, the Court finds that the Amended

Complaint     sufficiently   alleges   that   Defendant    Pepin   violated

Plaintiff’s clearly established constitutional right.              Thus, at

this stage of the litigation, the Court finds that Defendant Pepin

is not entitled to qualified immunity as to Count XVI.

      Accordingly, it is now

      ORDERED:

      Defendant’s Motion to Dismiss Amended Complaint (Doc. #62) is

DENIED.




                                   24
    DONE AND ORDERED at Fort Myers, Florida, this ___18th___ day

of October, 2018.




Copies: Counsel of record




                              25
